DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-13 and 15  is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Griffis (10,864,293).
Regarding claim 1, Griffis shows a volatile substance diffuser comprising: a housing (620) comprising a cylindrical shell having an inner surface and an exterior surface (fig 9), the housing defining a proximal end and a distal end (top and bottom); and a cylindrical ring (610) comprising an outer surface, an interior surface, and a volatile substance (fig 9, col 4, lines 40-55), the cylindrical ring being disposed on the inner surface of the cylindrical shell (fig 9) with the outer surface oriented to face the inner surface of the cylindrical shell (fig 9), the interior surface defining a hollow air passageway that extends from the proximal end of the housing through the distal end of the housing (fig 9. The proximal end is near the top of the ring and the distal end is near 
Regarding claim 4, wherein the volatile substance comprises at least one of (a) an odor absorbing material or (b) a fragrance emitting material (col 4, lines 40-55).
Regarding claim 5,  the cylindrical shell of the housing defines an axial housing length and the cylindrical ring defines an axial ring length and the ring length is approximately equal to or less than the housing length (fig 9).  
Regarding claim 6,  a housing axis defined by the cylindrical shell and the ring axis defined by the cylindrical ring are substantially parallel (fig 9).
Regarding claim 7, herein the cylindrical shell of the housing and the cylindrical ring are coaxial (fig 9).
Regarding claim 8, the outer surface of the cylindrical ring is adjacent to - 13 - AttyDktNo: 061710/526412the inner surface of the cylindrical shell (fig 9), wherein the interior surface comprises at least one valley (next 612).  
Regarding claim 9,  the hollow air allows air to flow through the air passageway from the proximal end through the distal end (fig 9).  
Regarding claim 10,  a passageway axis defined by the hollow air passageway is generally parallel to a housing axis defined by the housing (fig 9).

Regarding claim 12,  the proximal end and the distal end, the proximal diameter being larger than the midpoint diameter (fig 9).
Regarding claim 13,  the distal diameter being larger than the midpoint diameter (fig 9).
Regarding claim 15,  wherein the cylindrical ring is made of a polymer (col 10, line 24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffis (10,864,293).
Regarding claim 16, Griffis shows a volatile substance diffuser  comprising: a housing (620) defining a housing axis (fig 9), the housing extending axially along the housing axis between a proximal end and a distal end, the housing comprising a shell having an inner surface and an exterior surface (fig 9); and a component (610) carrying a volatile substance, the component defining an air passageway that allows air to flow from the proximal end of the housing to the distal end of the housing through the air passageway (the proximal end is near the top of 610 and the distal end is near the bottom of 610, fig 9), wherein the component is attached to the inner surface of the 
However, Griffis teaches in an alternate embodiment that the scent dispensing element can be adhered to a housing (col 8, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use adhesive to attach the scent ring 610 to the housing 620,inorder to provide a more secure connection.
Regarding claim 18,  wherein the volatile substance comprises at least one of (a) an odor absorbing material or (b) a fragrance emitting material (col 4, lines 40-55).
Regarding claim 19, wherein the component is hollow (fig 9) 
Regarding claim 20,   the component defines a proximal diameter adjacent the proximal end of the housing and a midpoint diameter at a point along the housing axis, the proximal diameter is larger than the midpoint diameter (fig 9), and the component defines a distal diameter adjacent the distal end of the housing and the distal diameter is larger than the midpoint diameter (fig 9).

Claims 2, 3, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffis (10,864,293) in view of Lin (8,215,511)
Regarding claims 2 and 17, Griffis shows all aspects of the applicant’s invention as in claims 1 and 16 above, but fails to disclose a clip secured to the housing and configured to removably secure the volatile substance diffuser to a slat of an air vent. 
However, Lin teaches a bottle cap with a clip (40, 42); the clip can be used to attach the bottle cap to a slat of an air vent.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the clip of Lin to the housing of Griffis in order to attach to an object as taught by Lin (col 5, lines 9-11).
Regarding claim 3, wherein the clip is configured to orient the volatile substance diffuser with respect to the air vent such that an airflow through the polymer cylindrical ring is generally along a longitudinal axis of the polymer cylindrical ring (element 40 and 42 of Lin can be perform this function).
Regarding claim 14, further comprising a clip (40, 42 Lin) secured to the proximal end of the housing and configured to removably secure the volatile substance diffuser to a slat of an air vent (element 40, 42 can attach the diffuser to a slat of an air vent).  

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The rejection has been withdrawn and a new ground of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             4/5/2021